Citation Nr: 1504143	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1986 to November 1986 in the Army National Guard.  The Board notes that, as the appellant was disabled from an injury incurred during the relevant period of ACDUTRA, he is properly characterized as a "Veteran."  38 C.F.R. § 3.6(a) (2014).  There are other training periods that are not pertinent to this appeal.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this matter is currently with the RO located in Atlanta, Georgia.  The appeal was previously remanded in July 2011 and August 2014, for further development. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

A chronic low back disability was not manifested during his period of active duty and is not shown to be related to such period of active duty for training; sacroiliac joint arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by service; sacroiliac joint arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's July 2011 and August 2014 Remands, the Appeals Management Center (AMC)/RO obtained dates of the Veteran's active duty for training periods, requesting outstanding treatment records from his period of active duty for training, scheduled the Veteran for a VA examination to determine the etiology of his current lumbar spine disorder, readjudicated the Veteran's claim, issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's July 2011 and August 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The Veteran contends that he injured his back during his active duty for training in 1986 and that he reinjured it after service.  At the July 2011 VA examination, the Veteran reported that he fell once and hurt his knee and low back but was unsure of the circumstances surrounding this injury and that carrying a heavy rucksack contributed to his low back pain as it put a lot of pressure on his low back.  

Service treatment records include two Screening Notes of Acute Medical Care which indicate that the Veteran presented in August 1986 with chief complaint of sore back for one week and that he presented in October 1986 with chief complaint of back pain for two days.  That a back injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In this case, although there is evidence of back pain on two occasions during the Veteran's active duty for training period, there is no medical evidence that shows that the Veteran suffered from a chronic spine disorder during that time. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of sacroiliac joint arthritis was many years after the Veteran's active duty for training period.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the Veteran reports continuity of post-service low back pain, the Board finds his allegations to be of limited probative value.  The file contains private treatment records dated prior to the date the Veteran filed his claim for compensation.  An October 2002 record noted that the Veteran suffered an injury to his low back six years prior secondary to heavy lifting.  Records dated in March 2004 and April 2004 indicate that the Veteran suffered an upper back injury jumping off a truck and a mid-back injury in a motor vehicle accident.  None of these records indicate that the Veteran had any back problems prior to 1996.  Thus, in light of the lack of any relevant history for cervical spine problems reported between the Veteran's discharge from his active duty for training in November 1986 and 1996, service connection is not warranted under 38 C.F.R. § 3.303(b). 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current lumbar spine disability.  CT scan of the lumbar spine in June 2014 revealed disc bulge at L4/5 causing narrowing of the spinal canal, small disc bulge at L5/S1, and osteoarthritic changes at the sacroiliac joints.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.  No medical professional, however, has ever related a lumbar spine condition to the Veteran's military service.  The Veteran underwent VA examination in October 2014.  After review of the claims file and physical examination of and interview with the Veteran, the examiner opined that it was less likely than not (less than 50% probability) that the lumbar spine condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the two episodes of back pain in service in August 1986 and October 1986 as well as their treatment.  The examiner noted that there was no documentation of injury to lower back while in the military.  The examiner stated that she felt that if the Veteran had a significant lower back condition in 1986, he would have had significant symptomatology causing him to seek medical attention.  The examiner also noted that degenerative disc disease is a process of aging.   

The Board notes that the Veteran has provided no opinion to the contrary.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until years after the Veteran's active duty for training period. 

Thus, the record is absent evidence of any chronic lumbar spine problems during his period of active duty for training, evidence of lumbar spine arthritis within a year following such active duty for training, credible evidence of continuity of symptomatology, and medical evidence of a nexus between the active duty for training period and currently diagnosed lumbar spine disorder.

The Veteran contends that his low back pain is related to his period of active duty for training.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 



ORDER

Entitlement to service connection for a low back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


